  Case 18-50484       Doc 16     Filed 11/19/18 Entered 11/19/18 16:33:16             Desc Main
                                   Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

 In re:                                                       ORDER GRANTING RELIEF
                                                              FROM STAY
 Jaclyn Marie Hoffman, aka Jaclyn Marie
 Edvenson and Brandon Earl Hoffman,
                             Debtors.                         BKY 18-50484

At Duluth, Minnesota, November 19, 2018.

               This case is before the court on the motion of Freedom Mortgage Corporation for

relief from the automatic stay imposed by 11 U.S.C. § 362(a).

               Based on the record, the court finds that grounds exist under 11 U.S.C. § 362(d)

to warrant relief, but that the motion is moot as to the debtors, the automatic stay having

terminated upon entry of the debtors' discharge.

               IT IS ORDERED:

               1.      The motion for relief from stay is granted as follows.

               2.      The automatic stay imposed by 11 U.S.C. § 362(a) is terminated as to the

estate’s interest in the property such that the movant may exercise its rights and remedies under

applicable nonbankruptcy law with respect to the following property:

               The South 335 feet of the North 525 feet of the West 315 feet of
               the Northwest Quarter of the Northwest Quarter (NW 1/4 of NW
               1/4) of Section 22, Township 38 North, Range 29 West, Benton
               County, Minnesota.
 Case 18-50484      Doc 16    Filed 11/19/18 Entered 11/19/18 16:33:16                   Desc Main
                                Document     Page 2 of 2




               3.   Notwithstanding Fed. R. Bankr. P. 4001(a)(3), this order is effective

immediately.



                                           _________________________________________
                                          /e/ Robert J. Kressel
                                           ROBERT J. KRESSEL
                                           UNITED STATES BANKRUPTCY JUDGE




                                                              NOTICE OF ELECTRONIC ENTRY AND
                                                              FILING ORDER OR JUDGMENT
                                                              Filed and Docket Entry made on 11/19/2018
                                                              Lori Vosejpka, Clerk, by AMM
